NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                           July 30, 2015

      Hon. Les Cassidy                            Hon. Michael E. Welborn
      Cassidy & Raub                              District Attorney
      814 Leopard Street                          P. O. Box 1393
      Corpus Christi, TX 78401                    Sinton, Tx 78387-1393
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Hon. Samuel B. Smith Jr.
      Assistant District Attorney
      P. O. Box 1393
      Sinton, TX 78387
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00489-CR
      Tr.Ct.No. S-13-3012-CR
      Style:    REMUS LITOIU v. THE STATE OF TEXAS



             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: 36th District Court (DELIVERED VIA E-MAIL)
           Hon. Laura M. Miller, San Patricio County District Clerk (DELIVERED VIA E-
           MAIL)